DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/881,103, filed on 05/22/2020, which is now issued as U.S. Patent No. 11,061,702 B1 on 07/13/2021. Both the 
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.
The use of the terms POWERSHELL, UNIX, LINUX, and MACOS, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more computing systems” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 7, 9, 11, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 12, 15, and 18 of U.S. Patent No. 11,061,702 B1 (hereinafter “reference patent”). 
Instant Application
U.S. Patent No. 11,061,702 B1
Claim
Limitation
Claim(s)
Limitation
1
A method comprising: 

allocating a resource consumption threshold to an agent process, wherein 

the agent process is configured to perform one or more data collection tasks on a host computing device; 

generating a desired throttle level for the agent process based on the resource consumption threshold allocated to the agent process; and 

controlling execution of the agent process in a plurality of polling intervals, comprising in each polling interval: 



suspending the agent process if the agent process is active and the current throttle level is greater than the desired throttle level, and 

resuming the agent process if the agent process is idle and the current throttle level is not greater than the desired throttle level.

1. A computer-implemented method, comprising: 

for a polling interval of an agent process executing on a host computing device: 

suspending the agent process and one or more children of the agent process and incrementing a run count of the agent process if the agent process is running and a current throttle is greater than a desired throttle generated for the agent process, or 

resuming the agent process and the one or more children of the agent process and incrementing a skip count of the agent process if the agent process is not running and the current throttle is less than or equal to the desired throttle generated for the agent process.

2. The computer-implemented method of claim 1, further comprising: 

determining that a command execution associated with the agent process has exceeded a resource consumption threshold allocated to the agent process.

3. The computer-implemented method of claim 2, wherein 

the desired throttle generated for the agent process indicates an efficiency value at which the agent process should run based on the resource consumption threshold allocated to the agent process to finish command execution.

6. The computer-implemented method of claim 5, wherein the current throttle is based on the run count and the skip count of the agent process in the polling interval.

12. The non-transitory computer readable storage medium of claim 11, further comprising: 

determining that a command execution associated with the agent process has exceeded a resource consumption threshold based on identifying that the command execution is at least one of a full filesystem search or a PowerShell script that is part of a data collection routine performed by an agent executing on the host computing device.

The method of claim 1, wherein 

the desired throttle level indicates an efficiency value at which the agent process is to run.
3
The computer-implemented method of claim 2, wherein 

the desired throttle generated for the agent process indicates an efficiency value at which the agent process should run based on the resource consumption 

The method of claim 1, wherein 

the desired throttle level is determined based on one or more types of commands to be executed by the agent process.
3
The computer-implemented method of claim 2, wherein 

the desired throttle generated for the agent process indicates an efficiency value at which the agent process should run based on the resource consumption threshold allocated to the agent process to finish command execution.
7
The method of claim 6, wherein 

the one or more types of commands comprise one or more of: 

a command search for one or more files in a file system, 

a command to read a file on the file system, 

a running a task automation command, 



a command to extract user group policy information, 

a command to search plain-text data sets, 

a command to calculate a hash function checksum, and 

a command to execute a script.

The system of claim 15, further comprising: 

determining that a command execution associated with the agent process has exceeded a resource consumption threshold based on identifying that the command execution is at least one of a full filesystem search or a PowerShell script that is part of a data collection routine performed by an agent executing on the host computing device.
9
The method of claim 1, wherein 

suspending the agent process comprises suspending one or more children processes of the agent process, and 

resuming the agent process comprises resuming the one or more children processes of the agent process.
1
suspending the agent process and one or more children of the agent process and incrementing a run count of the agent process if the agent process is running and a current throttle is greater than a desired throttle generated for the agent process, or 

resuming the agent process and the one or more children of the agent process and incrementing a skip count of the agent 


With respect to claim 1: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the method disclosed in claim 1 in view of the method steps disclosed in claims 1-3 and 6 of the reference patent and the active functions implemented by the executable instructions disclosed in claim 12 of the reference patent.

With respect to claims 3, 6, 7, and 9: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1 and 3 of the reference patent anticipates the method disclosed in claims 3, 6, and 9, and it would have been obvious to realize the method disclosed in claim 7 in view of the active functions implemented by the system disclosed in claim 18 of the reference patent.

With respect to claims 11, 15, and 16: Claims 11, 15, and 16 are directed to a system implementing active functions corresponding to the method disclosed in claims 1, 6, and 9, respectively. Therefore, in view of the above reasons presented with respect to claims 1, 6, and 9, and the system disclosed in claim 15 of the reference patent, it would have been obvious to one of ordinary skill in the art to realize the system disclosed in claims 11, 15, and 16.

With respect to claims 18 and 20: Claims 18 and 20 are directed to one or more non-transitory computer-readable media storing instructions that when executed on one or more processors implement active functions corresponding to the method disclosed in claims 1 and 6, respectively. Therefore, in view of the above reasons presented with respect to claims 1 and 6, and the non-transitory computer-readable medium disclosed in claim 11 of the reference patent, it would have been obvious to one of ordinary skill in the art to realize the media disclosed in claims 18 and 20.

Claims 4, 5, 8, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12, and 15 of the reference patent in view of Correale, Jr. et al. (US 2009/0019265 A1; hereinafter Correale). 

With respect to claim 4: Claims 1-3, 6, and 12 of the reference patent teach the method disclosed in claim 1 as described above, but the reference patent does not explicitly claim “the controlling of the execution of the agent process is initiated in response to a determination that a resource consumption of the host computing device has exceeded a threshold” as recited in claim 4.
However, Correale teaches:
the controlling of the execution of the agent process is initiated in response to a determination that a resource consumption of the host computing device has exceeded a threshold (see e.g. Correale, paragraph 58: “By utilizing Comparator-Control 704, mode control logic 700 determines if the frequency of the processor is above the threshold frequency, which triggers a throttling of the processor operating frequency. If the frequency is above the threshold frequency for throttling the processor operating frequency, the mode control logic decreases the frequency to an optimum frequency for the multiply operations (e.g., 800 MHz)”)


With respect to claim 5: Claims 1-3, 6, and 12 of the reference patent teach the method disclosed in claim 1 as described above, but the reference patent does not explicitly claim “the desired throttle level is determined based on a configuration of the host computing device” as recited in claim 5.
However, Correale teaches:
the desired throttle level is determined based on a configuration of the host computing device (see e.g. Correale, paragraph 58: “determines if the frequency of the processor is above the threshold frequency, which triggers a throttling of the processor operating frequency”)
The reference patent and Correale are analogous art because they are in the same field of endeavor: execution throttling based on resource utilization loads. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Correale. The motivation/suggestion would be to improve the throttling determination mechanism; thus, increasing the overall processing efficiency.

With respect to claim 8: Claims 1-3, 6, and 12 of the reference patent teach the method disclosed in claim 1 as described above, but the reference patent does not explicitly claim “the controlling is performed by a command execution throttling engine on the host computing device, and the command execution throttling engine is configured to control execution of a plurality of agent processes on the host computing device” as recited in claim 8.

the controlling is performed by a command execution throttling engine (see e.g. Correale, paragraph 58: “mode control logic 700”) on the host computing device (see e.g. Correale, paragraph 58: “mode control logic 700 determines if the frequency of the processor is above the threshold frequency, which triggers a throttling of the processor operating frequency. If the frequency is above the threshold frequency for throttling the processor operating frequency, the mode control logic decreases the frequency to an optimum frequency for the multiply operations (e.g., 800 MHz)”), and 
the command execution throttling engine is configured to control execution of a plurality of agent processes (see e.g. Correale, paragraph 58: “number of multiply operation queued within the execution pipe of the processor”) on the host computing device (see e.g. Correale, paragraph 58: “counts the number of multiply operations queued within the execution pipe of the processor and provides that number to comparator-control 704, which compares the number of multiply operations against the pre-defined/pre-set threshold number retrieved from the mode control utility (or mode control register 212 of FIG. 2) in the memory. By utilizing Comparator-Control 704, mode control logic 700 determines if the frequency of the processor is above the threshold frequency, which triggers a throttling of the processor operating frequency”)
The reference patent and Correale are analogous art because they are in the same field of endeavor: execution throttling based on resource utilization loads. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Correale. The motivation/suggestion would be to improve the throttling determination mechanism; thus, increasing the overall processing efficiency.

With respect to claims 13 and 14: Claims 13 and 14 are directed to a system implementing active functions corresponding to the method disclosed in claims 4 and 5, respectively. Therefore, in 

Claims 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12, and 15 of the reference patent in view of Alisawi (US 2015/0023160 A1). 

With respect to claim 10: Claims 1-3, 6, and 12 of the reference patent teach the method disclosed in claim 1 as described above, but the reference patent does not explicitly claim “a frequency of the polling intervals is controlled by a polling interval manager on the host computing device, and the polling interval manager is configured to modify the frequency of the polling intervals based on one or more characteristics agent process or the host computing device” as recited in claim 10.
However, Alisawi teaches:
a frequency of the polling intervals is controlled by a polling interval manager (see e.g. Alisawi, Fig. 4B: “Poll Schedule Manager 458”) on the host computing device (see e.g. Alisawi, paragraph 231: “The poll frequency can be tracked and/or managed by the poll schedule manager 458”), and 
the polling interval manager is configured to modify the frequency of the polling intervals based on one or more characteristics agent process or the host computing device (see e.g. Alisawi, paragraph 231: “The poll frequency can be tracked and/or managed by the poll schedule manager 458”; and paragraph 240: “schedule update engine 458c can update the polling interval of a given application server/content host based on application request interval changes of the application”)
The reference patent and Alisawi are analogous art because they are in the same field of endeavor: execution throttling based on resource utilization loads. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Alisawi. The motivation/suggestion would be to improve the polling mechanism; thus, increasing the overall resource utilization efficiency associated with polling (see e.g. Alisawi, paragraph 240).

With respect to claim 17: Claim 17 is directed to a system implementing active functions corresponding to the method disclosed in claim 10. Therefore, in view of the above reasons presented with respect to claim 10, and the system disclosed in claim 15 of the reference patent, it would have been obvious to one of ordinary skill in the art to realize the system disclosed in claim 17.

Allowable Subject Matter
Claims 2, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/UMUT ONAT/Primary Examiner, Art Unit 2194